DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
The response filed 02/24/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 33, 36 has been amended.
Claims 34-35, 37 are cancelled. 
Claim 57 has been added.
An amendment to the specification is submitted to recite its status as a CIP.
Applicant had previously elected VEGF binding molecule as the additional ocular therapeutic substance for the treatment, ocular injection as the route of administration which is now in the independent claim, and aqueous suspension of surface stabilized particles with the specific election of Example 4 (CAI 0.1-2%; Triamcinolone Acetonide 0.5-4.0%; Monobasic Sodium Phosphate Dihydrate 0.051%; Dibasic Sodium Phosphate Dodecahydrate 0.5%; Tyloxapol 0.05-0.4%; Sodium Chloride 0.76%; NaOH/HCl pH adjust to 5.0-8.4; Water q.s.100%.) as the specific formulation for the pharmaceutical form for the examination. Example 4 is an aqueous suspension of CAI and Triamcinolone Acetonide wherein the drug particle (i.e. CAI) surface stabilized by tyloxapol surfactant in the presence of pH adjusters and buffers in the water; wherein the elected formulation is expanded to be directed to an aqueous suspension of CAI particles, surface stabilized by a surfactant (i.e. tyloxapol) in the presence of excipients like pH adjusters and buffers, with or without an additional drug active.
Claims 33, 36, 38-57 are pending.
Claims 40, 46, 49-50, 54-56 are withdrawn being directed to the nonelected species.
Claims 33, 36, 38-39, 41-45, 47-48, 51-53, 57 are present for examination.
The present application is being examined under the AIA  first to invent provisions. 
All grounds not addressed in the action are withdrawn as a result of amendment.

Priority
The instant application is a continuation-in-part of the prior application 14/083,794 as it adds disclosure not presented in the prior application.

Current Grounds of Rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 57 depends from independent claim 33 which is directed to the treatment of a patient suffering from an optic retinopathy associated with AMD comprising diagnosing the condition and ocularly injecting a formulation free of organic solvents with suspended solid microparticles of CAI.  
Dependent claim 57 recites that the optic retinopathy associated with AMD is diabetic retinopathy.
Age related macular degeneration (AMD) is known to be the age related degeneration of the macula which is the center of the retina – and is the retinopathy from (associated with) AMD. However, the specification does not describe diabetic retinopathy to be associated with AMD nor for the diabetic retinopathy to be due to/associated with AMD. The two conditions have different etiologies and presentations wherein the diabetic retinopathy is not due to (associated with) AMD. 
Diabetic retinopathy is known to be due to diabetes as evidenced by the Mayo Clinic (not AMD). 
AMD risk factors include smoking, hypertension, being overweight, diet high in saturated fats, European descent, and family history as it can be inherited but can occur with no family history; as evidenced by the Cleveland Clinic – it does not cause diabetes which is the etiology of diabetic retinopathy. 
The specification does not support the description for diabetic retinopathy to be associated with (due to) AMD as claimed.
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 depends from independent claim 33 which is directed to the treatment of a patient suffering from an optic retinopathy associated with AMD comprising diagnosing the condition and ocularly injecting a formulation free of organic solvents with suspended solid microparticles of CAI.  
Dependent claim 57 recites that the optic retinopathy associated with AMD is diabetic retinopathy.
This is indefinite as it is unclear how diabetic retinopathy is the retinopathy associated with (from) AMD. Age related macular degeneration (AMD) is known to be the age related degeneration of the macula which is the center of the retina – and is the retinopathy from (associated with) AMD. Diabetic retinopathy is known to due to diabetes as evidenced by the Mayo Clinic, not AMD. 
The two conditions have different etiologies and presentations wherein the diabetic retinopathy is not due to (associated with) AMD and they are distinctly different conditions. The specification also does not describe diabetic retinopathy to be due to (associated with) AMD as addressed by the new matter rejection above. Diabetic retinopathy is known to be associated with (due to) diabetes.
It does not allow one to ascertain the metes and bounds of the claim as written. For purposes of examination, the claim is treated wherein the patient has both distinctly different conditions as a patient can have multiple disease conditions (has AMD and has diabetic retinopathy). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 36, 41, 43-45, 47-48, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (Carboxyamido-triazole inhibits substeps of choroidal neovascularization on retinal pigment epithelial cells and choroidal endothelial cells in vitro-Abstract) and Merisko-Liversidge et al. (WO 03/080027) and Amrite et al. (Ocular Distribution of Intact Nano-&MicroParticles Following Subconjunctival & Systemic Routes of Administration)
The claims are treated only to the extent of the elected species addressed above.
Rejection:
Hoffmann et al. teaches that carboxyamidotriazole (CAI) has value (useful) for the treatment of exudative age related macular degeneration (age related degeneration of the macula -which is the center of the retina (retinopathy from AMD), Abstract). 
While Hoffmann et al. does not expressly teach its administration to a patient in need thereof,  it is implicit if not obvious that the treatment of AMD with the CAI would be for a patient known/diagnosed with the condition as it is prima facie obvious to give a
treatment to a patient with the condition.
Hoffmann et al. does not expressly teach the treating the patient by ocular injection of the CAI in an aqueous suspension, but does teach the CAI to be useful for AMD (age-related macular degeneration).
Merisko-Liversidge et al. teaches a nanoparticle drug delivery composition for poorly soluble angiogenesis inhibitors including carboxyamidotriazole and 2-methoxyestradiol for drug administration and treating a subject in need (Claims 54-55 and 82, Abstract). Merisko-Liversidge et al. teaches that the particle composition can be administered jocularly and locally (Page 32 line 11-15), and in ophthalmic forms (claim 58). Merisko-Liversidge et al. also exemplifies the nanoparticle dispersions (intrinsically has water) with an angiogenesis inhibitor (i.e. 2-methoxyestradiol) with excipients such as docusate sodium (surfactant/surface stabilizer) and HPMC, and mean particle sizes are 2 microns or less such as 0.193 micrometers (193nm) and0.167 micrometers (167nm, e.g. Examples 2-9 and others are free of organic solvents, Page 11 line 20-23, Page 14 line 20-30, claim 57). The formulation can contain various excipients such as buffers and thickeners, and the angiogenesis inhibitors can be in pure or other forms including salt forms (Page 27 line 23- Page 28, Page 29 line 8-11, Page 33 line 23-25, claim 1, see full document specifically areas cited). 
Amrite et al. teaches that treatment of the posterior segment of eye such as age-related macular degeneration (Discusssion-2nd paragraph) have four approaches: topical systemic, intraocular such as intravitreal injection, and periocular (Introduction). Amrite also teaches that intravitreal particulate systems can be useful for sustained drug delivery to the posterior segments of the eye (includes the macula).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a CAI formulation for injection to the eye for treating an AMD patient, as suggested by Merisko-Liversidge and Amrite,  and produce the instant invention. One of ordinary skill in the art would have been motivated to do this because Hoffmann establishes that CAI is useful for wet/neovascular AMD and Merisko-Liversidge et al. teaches a known nanoparticle composition for poorly soluble angiogenesis inhibitors such as carboxyamidotriazole for treating a subject in need of the inhibitor that can be administered ophthlamically, it would be prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to administer a known CAI formulation for treatment for a disease  it is known to be effective for such as AMD with a reasonable expectation of success. It would also be obvious to one of skill in the art before the effective filing date of the claimed invention to substitute the CAI for the 2-methoxyestradiol in the exemplified dispersion, as Merisko-Liversidge et al teaches them both to be angiogenesis inhibitors for the formulation wherein simple substitution of one taught inhibitor for another in the formulation is prima facie obvious with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to deliver the nanoparticle formulation to the eye such as intraocular/intravitreal injections; as Merisko-Liversidge addresses that the composition is ophthlamically administered and Amrite addressed that there are four known modalities for  drug delivery for posterior eye diseases like age-related macular degeneration, including intraocular/intravitreal injections wherein utilizing a known mode of administration for treatment of the posterior eye like intravitreal ocular injections has a reasonable expectation of success.
Response to Arguments:
Applicant’s arguments center on the assertions that Hoffmann, Merisko-Liversidge and Amrite do not disclose or suggest the instant claims which are to the treatment of a patient suffering from an optic retinopathy associated with AMD comprising diagnosing the condition and ocularly injecting a formulation free of organic solvents with suspended solid microparticles of CAI. Applicant also asserts that the in vitro effect of CAI on RPE cells and CEC proliferation, and fibronectin inducted cell migration in Hoffman cannot reasonably obtain a formulation as claimed; and Scheufele excludes those with optic retinopathy associated with AMD, and that the in vitro effect of CAI on RPE cells and CEC proliferation, and fibronectin inducted cell migration in Hoffman cannot reasonably obtain a formulation as claimed. 
This is fully considered but not persuasive. Applicant’s arguments to Hoffmann, Merisko-Liversidge, and Amrite are against the reference individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The arguments to Hoffman as being in vitro wherein one cannot reasonably obtain a formulation as claimed is to the reference individually and does not consider the combination of references in the rejection. Hoffman expressly teaches the value of CAI for the treatment of exudative AMD and the use of a known ophthalmic formulation comprising CAI for a disease such as AMD that is useful for is prima facie obvious with a reasonable expectation of success. 
Applicant’s arguments to Scheufele are moot as it is not part of the rejection. Additionally, Applicant’s arguments that Scheufele excludes those with optic retinopathy associated with AMD is not correct as Scheufele expressly teaches is that AMD patients are not excluded and AMD is the retinopathy from AMD as it is the age- related degeneration of the macula which is the center of the retina. Additionally Scheufele was previously presented to demonstrate the inflammatory optic neuropathy present in AMD patients as published by Scheufele in the Abstract and established in their conclusion with Scheufele’s mere identification of the AMD patients with the optic disc pallor which is moot as it is no longer recited in the instant claims.  
Accordingly, the rejection stands.

Claims 38-39  are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (Carboxyamido-triazole inhibits substeps of choroidal neovascularization on retinal pigment epithelial cells and choroidal endothelial cells in vitro-Abstract) and Merisko-Liversidge et al. (WO 03/080027) and Amrite et al. (Ocular Distribution of Intact Nano-&MicroParticles Following Subconjunctival & Systemic Routes of Administration) as applied to claims 33, 36, 41, 43-45, 47-48, 51 above, further in view of Tabibi et al. (WO 00/37050).
The claims are treated only to the extent of the elected species addressed above.
The claims are directed to concentration and amount of CAI.
Rejection:
The teachings of Hoffmann and Merisko-Liversidge and Amrite are addressed above. Merisko-Liversidge addresses that the actual dosage levels of angiogenesis inhibitor may be varied to obtain an amount effective to obtain the desired therapeutic effect (Page 33 line 25- Page 34 line 2).
Hoffmann and Merisko-Liversidge and Amrite do not expressly teach the recited concentration and amount of CAI.
Tabibi teaches that it is known to have CAI present in nanoparticle formulations at a dose range of about 0.1 to about 100mg per kg body weight of the host (i.e. human, Page 12 line 20-30)=about 7mg-7000mg (70kg for standard man) and at concentrations such as 4mg/ml (e.g. Example 8-9), and that suitable doses can be determined by conventional techniques known to those of ordinary skill in the art; wherein it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the therapeutic amount of the CAI within known ranges and known concentrations, as it is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art, absent evidence of criticality for the claimed range.
Response to Arguments:
Applicant's arguments are directed to the prior art of  Hoffmann, Merisko-Liversidge, and Amrite which are addressed above. Applicant’s arguments to Scheufele are addressed above and are moot due to claim amendment. 
Applicant’s arguments to Tabibi are centered on the assertion that it does not teach the claimed method and that there is only one example with administration which is Example 10 with 17AAG at a drug concentration of 40mg/kg for breast cancer. This is fully considered but not persuasive. Applicant’s arguments to Tabibi are to the reference alone and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Additionally, Applicant’s argument to Example 10 is not persuasive as Tabibi is not restricted to Example 10 which is to 17AAG for breast cancer as asserted - as Tabibi is presented merely to show what known doses of CAI in nanoparticle formulation are and Examples 8-9 which are to CAI - exemplify that it is known to have stable formulations with CAI at concentrations including 4mg/ml. Wherein it would be prima facie obvious to optimize the amount of CAI within the known range and concentrations including around values that are exemplified to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range which have not been presented.
Accordingly, the rejection stands.

Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoffmann et al. (Carboxyamido-triazole inhibits substeps of choroidal neovascularization on retinal pigment epithelial cells and choroidal endothelial cells in vitro-Abstract) and Merisko-Liversidge et al. (WO 03/080027) and Amrite et al. (Ocular Distribution of Intact Nano-&MicroParticles Following Subconjunctival & Systemic Routes of Administration) as applied to claims 33, 36, 41, 43-45, 47-48, 51 above, in view of Bastin et al. (Salt Selection and Optimisation Procedures for Pharmaceutical New Chemical Entities).
The claim is directed to various salt forms of CAI.
The claims are treated only to the extent of the elected species as addressed above.
Rejection:
The teachings of Hoffmann and Merisko-Liversidge and Amrite are addressed above.
Hoffmann and Merisko-Liversidge and Amrite does not expressly teach the salt forms of CAI but does teach the inclusion of angiogenesis inhibitors including carboxyamidotriazole (CAI) and their salt forms.  
Bastin et al. teaches that it is known to one of skill in the art to select a salt form for a drug to modify its characteristics and develop dosage forms with good bioavailability, stability, manufacturability, and patient compliance. The salt form can be employ for modifying properties like melting point, chemical stability, crystal form, dissolution rate, solution pH, and mechanical properties (Abstract). Bastin also teaches that a range of salts should be prepared and that there are known salt forms/classes including hydrochloride, glutamate, and nitrate salts (Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a salt form of CAI such as hydrochloride, as suggested by Bastin et al., and produce the instant invention. One would be motivated to do so as Bastin addresses that salt modification of drugs is known and desirable as it modifies properties like solution pH and chemical stability to yield dosage forms with good bioavailability, stability and patient compliance which are desirable. 
Response to Arguments:
Applicant's arguments are directed to the prior art of  Hoffmann, Merisko-Liversidge and Amrite which are addressed above. Applicant’s arguments to Scheufele are addressed above and moot due to claim amendment. 
Applicant’s arguments to Bastin are centered on the assertion that it does not teach the claimed method. This is fully considered but not persuasive. Applicant’s arguments to Bastin are to the reference individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
Accordingly, the rejection stands.

Claims 52-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoffmann et al. (Carboxyamido-triazole inhibits substeps of choroidal neovascularization on retinal pigment epithelial cells and choroidal endothelial cells in vitro-Abstract) and Merisko-Liversidge et al. (WO 03/080027) and Amrite et al. (Ocular Distribution of Intact Nano-&MicroParticles Following Subconjunctival & Systemic Routes of Administration) as applied to claims 33, 36, 41, 43-45, 47-48, 51 above, in view of Michels et al. (Ranibizumab Therapy for Neovascular Age-Related Macular Degeneration).
The claims recite the inclusion of a VEGF binding molecule like ranibizumab (Lucentis®). 
The claims are treated only to the extent of the elected species.
Rejection:
The teachings of Hoffmann and Merisko-Liversidge and Amrite are addressed above.
Hoffmann and Merisko-Liversidge and Amrite does not expressly teach the inclusion of a VEGF binding molecule like ranibizumab, but teaches the use of CAI for neovascular/wet AMD. 
Michels et al. teaches that VEGF inhibitors like ranibizumab are useful for neovascular AMD and is locally administered (e.g. intravitreal injection, RANIBIZUMAB Molecular and Pharmacologic Properties, VEGF INHIBITION AS A TREATMENT STRATEGY FOR AMD).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a VEGF inhibitor like ranibizumab , as suggested by Michels et al., and produce the instant invention. One would be motivated to do so as Michels addresses that ranibizumab is useful for treating AMD wherein it is obvious to combine two drug each of which is taught by prior art to be useful for same purpose in order to form a composition that is to be used for very same purpose; the idea of combining them flows logically from having been individually taught in prior art with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are directed to the prior art of  Hoffmann, Merisko-Liversidge and Amrite which are addressed above. Applicant’s arguments to Scheufele are addressed above and moot due to claim amendment. 
Applicant’s arguments to Michels are centered on the assertion that it does not teach the claimed method. This is fully considered but not persuasive. Applicant’s arguments to Michels are to the reference individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
Accordingly, the rejection stands.

Claim 57 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoffmann et al. (Carboxyamido-triazole inhibits substeps of choroidal neovascularization on retinal pigment epithelial cells and choroidal endothelial cells in vitro-Abstract) and Merisko-Liversidge et al. (WO 03/080027) and Amrite et al. (Ocular Distribution of Intact Nano-&MicroParticles Following Subconjunctival & Systemic Routes of Administration) as applied to claims 33, 36, 41, 43-45, 47-48, 51 above, in view of Chew et al. (The long-term effects of laser photocoagulation treatment in patients with diabetic retinopathy: the early treatment diabetic retinopathy follow-up study-Abstract) and Kohn et al. (U.S. Pat. 5744492).
Rejection:
The teachings of Hoffmann and Merisko-Liversidge and Amrite are addressed above.
Hoffmann and Merisko-Liversidge and Amrite does not expressly teach the treating diabetic retinopathy along with the presence AMD but does teach the use of CAI for neovascular/wet AMD. 
Chew et al. teaches that a patient can present with AMD and diabetic retinopathy. In following patients with diabetic retinopathy, a patient had visual acuity loss secondary to age-related macular degeneration (Results).  
Kohn et al. teaches that CAI (compound 1, col. 1 line 55) is useful for treating diabetic retinopathy (claim 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient with AMD and diabetic retinopathy with CAI as suggested by Chew and Kohn, and produce the instant invention; as it is prima facie obvious to utilize the same drug the prior art teaches to be useful for both conditions and only have to administer one drug to the patient rather than multiple drugs with a reasonable expectation of success.

Conclusion
Claims 33, 36, 38-39, 41-45, 47-48, 51-53, 57 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613